UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/11 (Unaudited) CORPORATE BONDS AND NOTES (39.2%) (a) Principal amount Value Basic materials (3.2%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $130,000 $134,388 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 145,000 157,325 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 55,000 50,050 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 55,000 57,956 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 100,000 102,250 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 27,125 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 150,000 165,750 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 51,250 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 90,000 92,250 Exopack Holding Corp. 144A sr. notes 10s, 2018 80,000 80,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 200,000 212,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 95,035 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 154,688 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 55,000 59,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 96,638 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 90,000 100,688 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 75,000 83,813 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 217,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 150,539 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $45,000 46,463 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 40,000 40,400 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 64,000 92,860 Lyondell Chemical Co. sr. notes 11s, 2018 $320,000 360,332 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 262,000 294,750 Momentive Performance Materials, Inc. 144A notes 9s, 2021 185,000 197,950 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 150,000 144,750 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 35,000 36,400 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 195,000 215,475 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 121,500 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 230,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 90,102 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $140,000 161,350 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 15,000 22,093 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $100,000 102,625 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs. 7 1/2s, 2025 (Ireland) 20,000 19,750 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 90,000 99,338 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 158,775 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 69,063 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 55,000 55,619 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 130,000 139,100 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 167,200 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 45,000 46,350 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.023s, 2014 20,000 19,250 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 55,000 55,000 Capital goods (2.1%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 15,000 15,750 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 35,000 34,738 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 200,263 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 60,000 60,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 5,000 5,125 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 81,000 89,708 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 147,937 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 37,013 Berry Plastics Corp. company guaranty notes FRN 4.185s, 2014 75,000 70,313 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 70,000 71,225 Berry Plastics Corp. notes 9 3/4s, 2021 35,000 35,044 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 100,000 105,500 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 45,000 46,631 Delphi Corp. 144A sr. notes 6 1/8s, 2021 80,000 80,000 Exide Technologies 144A sr. notes 8 5/8s, 2018 60,000 63,750 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 45,000 45,900 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 90,000 99,000 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 145,000 159,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 285,000 367,781 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 20,000 22,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 75,000 77,813 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 75,000 79,688 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 70,000 69,475 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 115,000 123,050 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 100,000 104,000 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 120,000 127,350 Ryerson Holding Corp. sr. disc. notes zero %, 2015 100,000 56,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 225,000 242,438 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 52,875 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 90,000 92,250 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 175,000 185,938 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 117,000 124,898 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 140,000 148,750 Communication services (4.8%) Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 3,525 Adelphia Communications Corp. escrow bonds zero %, 2011 20,000 300 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 228,375 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 45,000 47,700 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 125,000 140,938 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,413 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 65,000 70,525 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 104,815 124,730 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 55,000 58,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 95,000 93,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 85,000 86,594 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 280,000 297,500 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 130,000 125,450 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 185,000 202,344 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 130,950 CPI International, Inc. 144A sr. notes 8s, 2018 35,000 34,563 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 275,000 272,250 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 85,000 90,313 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 47,925 CSC Holdings LLC sr. notes 6 3/4s, 2012 26,000 26,910 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 265,000 278,250 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 (FWC) 80,000 80,900 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 (FWC) 150,000 153,375 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 110,000 120,588 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 71,338 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 27,688 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 35,000 38,544 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 140,000 141,750 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 322,187 349,170 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 626,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 85,000 92,119 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 194,000 199,820 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 84,600 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 51,938 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 59,675 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 230,000 247,538 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 50,000 49,875 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 60,000 60,375 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 90,000 103,275 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 40,000 42,450 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 54,250 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 160,000 171,600 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 20,000 20,275 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 102,150 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 20,000 23,750 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 69,388 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 35,000 38,544 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 145,000 157,506 Sprint Capital Corp. company guaranty 6 7/8s, 2028 365,000 354,050 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 185,000 208,588 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 65,000 66,138 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 199,938 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 80,000 85,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 110,000 127,875 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 50,000 85,561 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $113,707 140,712 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 38,194 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 104,263 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 125,000 136,719 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 90,000 97,425 Consumer cyclicals (8.7%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 106,313 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 130,000 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 135,000 128,250 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 185,000 196,331 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 152,000 162,260 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 20,566 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 110,000 114,125 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 (PIK) 50,000 51,125 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 41,900 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 50,000 47,125 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 65,000 61,181 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 75,000 71,063 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 160,000 162,800 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 30,000 31,200 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 105,750 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 47,025 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 51,000 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 40,300 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 90,000 90,225 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 447,000 413,475 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 30,900 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 220,000 247,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,825 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 210,000 199,500 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 95,000 96,425 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 40,000 40,300 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 200,000 199,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 92,863 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 25,000 25,000 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty notes 10 3/4s, 2017 (PIK) 155,000 173,213 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 260,000 249,600 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 91,750 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 120,000 120,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 21,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 160,000 174,800 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 220,119 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 95,000 95,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 60,000 64,050 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 146,981 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 100,000 101,000 FelCor Escrow Holdings, LLC 144A sr. notes 6 3/4s, 2019 (R) 165,000 164,175 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 195,000 223,275 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 135,000 157,950 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 110,000 120,164 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 55,000 55,418 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 18,000 20,385 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 138,125 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 55,000 51,288 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 83,513 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 81,375 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 240,000 267,000 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 193,538 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 90,000 91,463 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,750 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 298,200 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 40,000 43,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 147,900 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 83,400 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 103,875 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 180,000 176,850 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 181,200 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2015 75,000 90,000 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 200,000 16,500 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 35,000 35,263 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 85,000 93,075 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 40,000 38,250 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 50,000 48,938 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 23,100 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,040 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 243,281 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 225,000 237,375 Navistar International Corp. sr. notes 8 1/4s, 2021 165,000 181,088 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 90,000 91,125 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 65,000 68,413 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 130,000 141,050 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 95,000 101,888 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 45,000 42,919 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 70,000 72,800 Owens Corning, Inc. company guaranty sr. unsec. notes 9s, 2019 170,000 202,938 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 32,738 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 154,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 70,038 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 60,000 66,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 38,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 180,000 184,050 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 45,000 44,438 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 105,000 108,938 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 73,800 QVC Inc. 144A sr. notes 7 1/2s, 2019 140,000 150,850 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 69,713 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 92,250 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 35,175 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 90,000 95,625 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 145,000 148,263 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 212,675 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 90,000 93,150 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 101,000 113,373 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 85,000 78,200 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 115,000 132,825 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2021 35,000 35,088 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 25,000 26,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 41,200 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 31,125 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 117,838 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 170,000 192,100 Travelport LLC company guaranty 11 7/8s, 2016 120,000 104,400 Travelport LLC company guaranty 9 7/8s, 2014 155,000 143,763 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 75,000 65,813 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 90,292 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 80,000 120,389 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $50,000 55,375 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 103,000 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 121,900 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 184,377 9,219 Visteon Corp. 144A sr. notes 6 3/4s, 2019 85,000 82,450 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 60,000 60,750 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 30,000 31,163 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 76,738 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 172,550 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 138,125 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 190,000 197,838 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 95,000 97,850 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 231,263 Consumer staples (3.3%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 89,800 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 32,925 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 154,313 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 100,000 102,750 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 79,969 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 140,000 147,438 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 60,000 57,000 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 115,000 125,925 Claire's Stores, Inc. 144A notes 8 7/8s, 2019 90,000 86,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 158,594 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 141,700 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 95,238 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 30,000 32,325 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 125,000 136,875 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 113,858 Dole Food Co. 144A sr. notes 8s, 2016 35,000 37,144 Dunkin Brands, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2018 34,000 34,297 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 110,250 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default) (NON) 130,000 26,000 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.311s, 2012 (In default) (NON) 70,000 14,350 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 47,250 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 169,509 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 70,200 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 335,000 328,300 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 20,000 21,700 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 45,000 48,825 Libbey Glass, Inc. sr. notes 10s, 2015 72,000 78,480 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 55,000 60,500 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 45,000 47,138 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 90,000 96,075 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 45,000 48,038 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 125,000 129,063 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 87,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 44,600 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 65,325 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 210,000 192,675 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 37,669 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 75,000 81,188 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 60,000 61,950 Service Corporation International sr. notes 7s, 2019 50,000 52,938 Service Corporation International sr. notes 7s, 2017 65,000 70,769 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 137,188 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 152,100 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 117,016 131,058 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 95,000 106,163 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 85,850 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 367,144 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 45,000 46,463 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 250,313 West Corp. 144A sr. notes 7 7/8s, 2019 65,000 66,219 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 55,000 57,956 Energy (5.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 (FWC) 80,000 81,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 (FWC) 85,000 85,744 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 210,000 249,040 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 75,000 84,518 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 15,000 17,240 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 51,989 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 105,000 110,775 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 95,000 95,356 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 50,000 52,000 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 90,000 98,775 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 30,000 30,150 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 170,000 180,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 94,563 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 161,975 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 45,000 46,575 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 41,300 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 45,000 45,225 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 105,250 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 100,725 75,544 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 116,050 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 120,600 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 327,375 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 16,013 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 238,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 142,350 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 20,000 20,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 249,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 104,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 66,056 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 250,000 251,250 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. unsec. notes 6 1/2s, 2021 65,000 64,756 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 (FWC) 80,000 80,400 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 115,000 121,900 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 185,000 186,388 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 365,700 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 63,750 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 135,000 139,050 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 45,000 45,900 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 100,000 101,000 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 85,000 90,525 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 90,675 Milagro Oil & Gas 144A notes 10 1/2s, 2016 120,000 114,600 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 96,413 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 214,200 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 95,000 104,738 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) (FWC) 25,000 27,500 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 50,000 24,875 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 290,000 142,825 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 35,000 35,263 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 5,025 Peabody Energy Corp. company guaranty 7 3/8s, 2016 295,000 333,350 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,763 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 153,225 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 298,125 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 78,000 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 385,313 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 52,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 81,200 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 52,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 150,863 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 185,000 190,088 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 25,000 25,875 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 241,500 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 55,000 60,638 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 55,000 56,306 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 191,427 144,048 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,469 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 97,200 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 115,000 149,881 Financials (4.4%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, Perpetual maturity 195,000 186,713 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 90,000 91,350 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 72,475 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 66,225 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 69,956 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 65,000 64,031 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 71,338 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 90,000 92,714 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 140,000 154,000 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 85,000 78,460 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 30,788 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 106,706 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 36,838 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 200,600 CIT Group, Inc. sr. bonds 7s, 2017 556,354 558,440 CIT Group, Inc. sr. bonds 7s, 2016 289,538 290,624 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 144,450 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 105,000 113,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 110,000 113,025 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 164,813 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 137,900 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 80,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 82,000 98,605 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 175,000 157,500 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 136,262 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 48,988 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 186,750 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 119,744 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 247,200 ING Groep NV jr. unsec. sub. notes 5.775s, Perpetual maturity (Netherlands) 40,000 37,200 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 30,000 30,038 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 176,820 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 25,000 34,031 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 50,000 52,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 29,898 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 65,000 65,325 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 190,000 212,088 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 30,863 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 145,000 153,700 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 125,000 124,688 Provident Funding Associates LP / PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 115,000 127,075 Provident Funding Associates LP / PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 62,100 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 170,000 158,100 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 275,000 280,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, Perpetual maturity (United Kingdom) 265,000 255,394 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 45,000 46,013 SLM Corp. sr. notes Ser. MTN, 8s, 2020 90,000 99,252 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 320,000 360,800 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 280,250 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 65,000 65,325 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 120,000 120,600 Health care (3.0%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 95,000 97,138 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 99,450 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 130,000 140,400 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 55,000 55,481 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 245,000 252,963 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 216,000 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 30,750 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 90,000 92,138 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 171,200 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 140,000 137,550 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 170,000 178,925 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 110,000 115,088 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 (FWC) 29,000 32,444 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 267,000 285,690 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 240,531 HCA, Inc. sr. notes 6.95s, 2012 70,000 72,625 HCA, Inc. sr. sec. notes 9 1/4s, 2016 355,000 378,963 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 256,025 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 205,000 206,281 Kindred Escrow Corp. 144A sr. notes 8 1/4s, 2019 (FWC) 80,000 80,700 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 102,600 Select Medical Corp. company guaranty 7 5/8s, 2015 70,000 70,875 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 131,119 135,053 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 30,000 33,600 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,175 Tenet Healthcare Corp. sr. notes 9s, 2015 215,000 234,081 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 61,188 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 110,000 113,713 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 280,569 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 19,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 44,325 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 20,000 19,800 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 130,000 84,013 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 100,000 106,850 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 55,000 58,163 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 40,000 42,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 22,938 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 55,000 57,200 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 180,000 186,975 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 120,000 117,300 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 120,000 128,550 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 227,350 237,865 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 55,000 56,994 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 90,000 94,275 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 65,000 65,731 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 35,000 38,588 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 65,000 71,500 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 95,089 99,487 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 225,000 225,563 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 55,000 55,963 First Data Corp. 144A sr. bonds 12 5/8s, 2021 315,000 342,563 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 55,000 62,288 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 115,000 128,225 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 260,000 299,000 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 57,544 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 26,750 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 446,000 439,310 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 250,000 288,750 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 85,000 89,463 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 116,000 120,640 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 98,563 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 133,750 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 140,000 155,400 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 130,000 126,425 Utilities and power (1.9%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 59,538 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 91,906 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 105,750 Calpine Corp. 144A sr. notes 7 1/4s, 2017 185,000 192,400 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 95,000 108,229 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 230,000 167,900 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 68,063 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 20,500 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 68,850 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 33,100 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 121,250 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 52,804 Energy Future/Energy Future Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 62,000 67,435 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 45,000 48,720 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 268,800 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 168,950 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 199,975 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 26,313 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 28,063 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 105,500 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 325,406 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 73,040 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 140,000 158,900 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 17,484 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 188,546 134,810 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty notes 15s, 2021 75,000 65,250 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 85,000 86,063 Total Corporate bonds and notes (cost $56,797,081) CONVERTIBLE BONDS AND NOTES (28.0%) (a) Principal amount Value Basic materials (1.1%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $535,000 $655,375 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 335,000 534,744 USEC, Inc. cv. sr. unsec. notes 3s, 2014 600,000 472,500 Capital goods (1.1%) Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 80,000 90,100 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,075,000 1,467,375 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 95,000 100,700 Communication services (5.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,385,000 1,393,656 Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 733,000 650,538 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 840,000 1,193,850 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,252,800 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 800,000 1,611,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 610,000 607,713 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,170,000 2,239,088 Consumer cyclicals (5.0%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 497,491 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,270,000 1,130,300 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 631,000 1,148,294 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 900,000 866,250 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,900,000 1,068,750 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,420,000 1,327,700 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 811,900 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 547,000 850,585 Consumer staples (0.9%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 472,350 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 883,000 880,793 Energy (2.3%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 225,000 225,844 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 780,000 864,825 Global Industries, Ltd. cv. sr. unsec. notes 2 3/4s, 2027 573,000 443,387 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 1,325,000 1,328,313 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 495,000 623,700 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 22,500 Financials (3.9%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 610,000 639,829 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 300,000 312,375 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 545,000 826,697 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.805s, 2012 (R) 820,000 772,850 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 875,696 MF Global Holdings Ltd. cv. sr. unsec. notes 9s, 2038 910,000 1,045,363 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 639,000 736,448 Tower Group, Inc. 144A cv. sr. unsec. notes 5s, 2014 679,000 746,900 Health care (2.7%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 850,000 775,625 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 1,065,000 899,925 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 445,000 429,959 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 625,000 739,063 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 600,000 585,750 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 400,000 418,500 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 298,225 Technology (4.7%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,309,000 1,359,724 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 367,000 420,215 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 1,083,150 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 793,000 840,977 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,688,750 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 849,297 Transportation (0.4%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 545,000 561,350 Total Convertible bonds and notes (cost $36,031,909) CONVERTIBLE PREFERRED STOCKS (27.0%) (a) Shares Value Basic materials (1.3%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 $657 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 21,400 1,905,938 Communication services (2.0%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,305,525 Crown Castle International Corp. $3.125 cum. cv. pfd. 29,498 1,773,715 Consumer cyclicals (7.0%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 2,383,813 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 3,397,222 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 1,055 1,159,181 Nielsen Holdings NV $3.125 cv. pfd. 21,515 1,347,269 Retail Ventures, Inc. $3.312 cv. pfd. 19,725 1,461,228 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 995,825 Consumer staples (1.7%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,229,344 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 45,742 574,520 Newell Financial Trust I $2.625 cum. cv. pfd. 18,460 853,775 Energy (1.1%) Apache Corp. Ser. D, $3.00 cv. pfd. 19,995 1,331,667 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 307 406,391 Financials (8.9%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 28,010 751,228 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,378,539 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 5,870 410,196 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,802 1,883,090 Citigroup, Inc. $7.50 cv. pfd. 12,180 1,465,498 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 51,500 1,078,796 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 30,825 797,597 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 20,775 1,117,955 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 970,600 MetLife, Inc. $3.75 cv. pfd. 13,195 1,091,358 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,575 1,708,875 XL Group PLC $2.688 cv. pfd. 28,530 908,681 Technology (1.7%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,255 1,265,668 Unisys Corp. Ser. A, 6.25% cv. pfd. 15,345 1,264,121 Transportation (0.6%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 64,785 855,162 Utilities and power (2.7%) AES Trust III $3.375 cv. pfd. 30,565 1,501,506 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 49,241 Great Plains Energy, Inc. $6.00 cv. pfd. 19,895 1,324,012 PPL Corp. $4.75 cv. pfd. 19,856 1,144,698 PPL Corp. $4.375 cv. pfd. 3,193 176,860 Total Convertible preferred stocks (cost $36,977,944) COMMON STOCKS (2.0%) (a) Shares Value AES Corp. (The) (NON) 6,265 $81,194 Alliance HealthCare Services, Inc. (NON) 7,775 33,666 Ameristar Casinos, Inc. 4,640 104,214 Avis Budget Group, Inc. (NON) 3,210 56,464 Bohai Bay Litigation, LLC (Escrow) (F) 406 1,267 Cincinnati Bell, Inc. (NON) 31,355 99,709 CIT Group, Inc. (NON) 936 41,493 CONSOL Energy, Inc. 1,500 76,905 El Paso Corp. 58,196 1,225,026 FelCor Lodging Trust, Inc. (NON) (R) 8,485 52,862 Fortescue Metals Group, Ltd. (Australia) 9,200 64,112 Freeport-McMoRan Copper & Gold, Inc. Class B 2,200 113,608 General Motors Co. (NON) 2,830 90,022 Interpublic Group of Companies, Inc. (The) 6,010 71,699 Jarden Corp. 1,855 64,999 Kinder Morgan, Inc./Kansas 4,710 137,956 L-3 Communications Holdings, Inc. 1,290 105,329 NII Holdings, Inc. (NON) 2,425 105,876 Petrohawk Energy Corp. (NON) 4,123 109,136 Quicksilver Resources, Inc. (NON) 4,455 63,662 Sealy Corp. (NON) 29,223 76,564 Spectrum Brands Holdings, Inc. (NON) 2,429 87,371 Stallion Oilfield Holdings, Ltd. 693 28,933 Terex Corp. (NON) 2,105 62,413 Trump Entertainment Resorts, Inc. (F) 152 760 TRW Automotive Holdings Corp. (NON) 1,540 87,580 Vantage Drilling Co. (NON) 24,638 49,276 Verso Paper Corp. (NON) 8,876 33,374 Total Common stocks (cost $2,411,457) UNITS (0.9%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,324,400 Total Units (cost $1,255,661) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 111 $107,223 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 178,636 Total Preferred stocks (cost $260,815) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 119 $7,674 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 40,506 Total Warrants (cost $38,280) SENIOR LOANS (—%) (a) (c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.2s, 2014 (FWC) $54,268 $20,405 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.2s, 2014 (FWC) 20,249 7,614 Total Senior loans (cost $71,563) SHORT-TERM INVESTMENTS (2.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.07% (e) 3,547,032 $3,547,032 Total Short-term investments (cost $3,547,032) TOTAL INVESTMENTS Total investments (cost $137,391,742) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $1,668,922) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 6/15/11 $36,115 $36,843 $728 Euro Sell 6/15/11 127,624 132,237 4,613 Citibank, N.A. Euro Buy 6/15/11 24,001 24,860 (859) Credit Suisse AG Euro Buy 6/15/11 22,133 22,916 (783) Deutsche Bank AG Euro Sell 6/15/11 136,534 141,408 4,874 Goldman Sachs International Euro Sell 6/15/11 130,354 135,032 4,678 HSBC Bank USA, National Association Euro Sell 6/15/11 54,614 56,573 1,959 JPMorgan Chase Bank, N.A. Euro Buy 6/15/11 148,894 154,102 (5,208) Royal Bank of Scotland PLC (The) Euro Buy 6/15/11 81,058 83,909 (2,851) State Street Bank and Trust Co. Euro Sell 6/15/11 69,848 72,349 2,501 UBS AG Euro Sell 6/15/11 1,725 1,785 60 Westpac Banking Corp. Australian Dollar Sell 6/15/11 66,420 68,171 1,751 Canadian Dollar Buy 6/15/11 38,901 39,690 (789) Euro Sell 6/15/11 674,911 699,047 24,136 Total Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $152,791,819. (b) The aggregate identified cost on a tax basis is $137,537,366, resulting in gross unrealized appreciation and depreciation of $16,870,240 and $2,190,355, respectively, or net unrealized appreciation of $14,679,885. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,585 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,340,442 and $41,295,974, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $37,513 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,703 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $146,982 $64,112 $— Capital goods 62,413 — — Communication services 205,585 — — Consumer cyclicals 547,940 — 760 Consumer staples 143,835 — — Energy 327,912 — 1,267 Financials 41,493 — — Health care 33,666 — — Technology 105,329 — — Utilities and power 1,444,176 — — Total common stocks Convertible bonds and notes — 42,739,089 — Convertible preferred stocks — 41,269,094 657 Corporate bonds and notes — 59,400,921 448,530 Preferred stocks — 285,859 — Senior loans — 28,019 — Units — 1,324,400 — Warrants — — 48,180 Short-term investments 3,547,032 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $34,810 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $45,300 $10,490 Equity contracts 48,180 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
